-In an action to recover damages for personal injuries, the appeal is from so much of an order as conditionally dismissed the complaint for lack of prosecution, on .appellant’s motion, unless respondent noticed the case for trial for the September, 1956 Term. Order modified by striking from the ordering paragraph everything following the word “ dismissed ”. As so modified, order insofar as appealed from affirmed, without costs. Respondent has failed to offer any reasonable explanation or excuse for her failure to have brought the action to trial for over four years after joinder of issue and has failed to present any showing of merit. The motion, therefore, should have been granted unconditionally. (Tuttle V. Dubuque Fire & Marine Ins. Co., 155 App. Div. 802; Rochefort V. Stillman [Appeal No. 2], 246 App. Div. 559; Messing v. City of New York, 285 App. Div. 977; Mancino v. City of New York, 1 A D 2d 830.) Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.